DETAILED ACTION
	This is in response to communication received on 1/4/21.
	The text of those sections of AIA  35 U.S.C. code not present in this action can be
found in previous office actions dated 4/28/20 and 10/1/20.

Claim Rejections - 35 USC § 102
The claim rejection(s) under 35. U.S.C. 102(a)(1) as being anticipated by Busardo et al. WO2014/125211A2 with US PGPub 2015/0276058 serving as a translation hereinafter BUSARDO on claim 6 is withdrawn because the claim has been amended.

 Claim Rejections - 35 USC § 103
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Busardo et al. WO2014/125211A2 with US PGPub 2015/0376058 serving as a translation (machine translation also provided) hereinafter BUSARDO on claims 1-3 and 7-10 are withdrawn because the independent claims 1 and 6 have been amended.
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Busardo et al. WO2014/125211A2 with US PGPub 2015/0376058 serving as a translation (machine translation also provided) hereinafter BUSARDO in view of Steden et al. US PGPub 2009/0202841 hereinafter STEDEN on claims 4 and 5 is withdrawn because the claims have been cancelled/amended.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrew Ollis on 3/9/21.

The application has been amended as follows: 
11. (cancelled)
12. (cancelled)
13. (cancelled)
14. (cancelled)
15. (cancelled)
16. (cancelled)
17. (cancelled)

Reasons for Allowance
Claims 1-10 and 18-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 has been amended to include implanting the single charge and multicharge ions of O and/or N such that a concentration of implanted O and/or N is below 2 atomic% throughout an implanted depth in the glass substrate and claim 6 has been amended to include the limitation of wherein the implanting of single charge and multicharge ions of O and/or N result in a concentration of implanted O and/or N is below 2 atomic% throughout an implanted depth in the glass substrate. These limitations within the context of the overall claims are not taught nor suggested by prior art on record. 
The closest prior art on record of BUSARDO (US2015/0376058) teaches “atomic concentration of implanted ions equal to 10%” (paragraph 49) to achieve a specific refractive index value for the glass (paragraph 30) falling outside the claimed range and teaching towards a higher value for atomic concentration.
Art noted in the International Opinion includes Busardo US 2016/0052821A1 teaches applying both oxygen and nitrogen atoms at a concentration of 0.1% for nitrogen and 2.5% for oxygen (paragraph 72) and further teaches that the surface atomic concentration much exceed those thresholds to obtain the desired superhydrophilicity effect (paragraph 74), and thereby teaches outside and away from the claimed range.
Other art noted in the International Opinion includes Busardo WO 2016/062779 which has a date after the filing date of the instant specification and Tagami GB 2234968 which is silent on the atomic concentration.
Claim 20 includes the limitation of wherein the implanting is effective to reduce the reflectance of the glass substrate to at most 5.5%. This limitation within the context of the overall claim is not taught nor suggested by the prior art on record.
The closest prior art on record of BUSARDO (US2015/0376058) teaches “The treatment recommended by the process of the invention results in a reduction of at least 
Art noted in the International Opinion includes Busardo US 2016/0052821A1 which is silent on the effect of the ion concentration on the reflectance.
Other art noted in the International Opinion includes Busardo WO 2016/062779 which has a date after the filing date of the instant specification and Tagami GB 2234968 which is silent on the atomic concentration.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN A DAGENAIS-ENGLEHART whose telephone number is (571)270-1114.  The examiner can normally be reached on 7-11 and 1-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTEN A DAGENAIS-ENGLEHART/Examiner, Art Unit 1717                                                                                                                                                                                                        
/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717